Welcome
Ladies and gentlemen, allow me, on behalf of you all, to welcome a delegation from the Knesset headed by Amira Dotan.
In the framework of the regular contacts between the European Parliament and Israel, an interparliamentary meeting will take place during this part-session. This will be the 33rd such meeting between our two assemblies.
I bid a warm welcome to Amira Dotan and the members of her delegation, with whom we have already had the opportunity - on Tuesday - to converse at greater length.
We wish you success and hope that your work will be marked by a willingness to engage in dialogue and a desire for mutual understanding - qualities that are indispensable to a resolute quest for peace in the Middle East.
The European Parliament is following that process very attentively and is determined to be an objective and active contributor to the pursuit of peace in the Middle East.
(Applause)
Mr President, this is about the building in Strasbourg and the decision to go back.
The Secretary-General sent an e-mail on Tuesday morning saying we would go back in October. I understand there was no vote or decision by the Bureau, which is strange.
Mr Rømer made no mention of the availability of the expert report. I had to rely on information from the Vice-President for Transparency to know that the Secretary-General had told the Bureau he would make it available to Members on request in the French and German versions in which it exists, although he would not translate it.
I have now sent a total of three e-mails over the last two days asking for the report in French, with no response. I find this unacceptable and I am now raising the matter under Rule 28 of the Rules of Procedure on accountability and Rule 96 on transparency.
I want to know the basis on which we are going back to Strasbourg. I have read the note which went to the Bureau on Monday, but it seems to me that the works only relate to the false ceilings. So, firstly, what do we know about the reasons for the collapse? Is it the design, the materials, the quality of construction or the building inspection? It has got to be one of those four.
Secondly, what does it tell us about the rest of the building? We do not know whether the whole building has been checked. Are there faulty materials? One rumour is that the steel used in the building is the same as in the Charles de Gaulle airport roof which collapsed. Is that true or not?
(Protests)
Well, if you do not give us the truth, rumours will proliferate.
This is all without prejudice to Mr Matsakis' concerns about asbestos in the building which he is pursuing with vigour, also with no response I think.
I want to know, first of all, why I have not been given the report, what is the basis for the decision to go back to Strasbourg, is the building truly safe, and who has decided it is?
(Applause)
For my part, this is not, and should not be - and I hope it is not being - dealt with as a political issue. People could have died if they had been there in August, and they could die if anything goes wrong. Please could I have some answers?
(The President cut off the speaker.)
Baroness Ludford, as far as I am aware, you are a citizen of the United Kingdom. Citizens of the United Kingdom are noted for their pragmatism and their sang froid. May I therefore advise you to keep a cool head now. There was no reason to abuse the right to ask questions.
We are preparing an e-mail for all Members. The technical details will be set out in that e-mail in the appropriate languages. Have confidence in the parliamentary administration! We are doing what is necessary. There was no need to admonish us to tell the truth. We are always bound by honesty in all matters, including this one, Baroness.
(Applause)
(DE) Mr President, on Tuesday five Members from four different political groups put up a large poster to publicise written declaration No 75. The requisite authorisation was obtained from the competent quaestor, Mr Fazakas, before the poster went on display. Someone removed the poster on Tuesday afternoon without informing any of the authors of the written declaration. Yesterday we could not find it at all. Today we discovered that it is with the security service. The reason given to us was that a political decision had been taken to the effect that this written declaration could not be advertised.
Since when has the administration decided what is politically right and wrong, particularly after the competent quaestor has given his approval? We are democratic Members of Parliament with the right to state our position. You do not have to agree with the content of the declaration, but removing the poster without informing the authors is wrong; it is a preposterous curtailment of Members' rights. I ask you to comment on this matter.
(Applause)
Mr Alvaro, your intervention, which is entirely legitimate, is the first I have heard of this incident. I assure you that we shall look into this matter.